EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Murphy on 7/5/22.
The application has been amended as follows: 
              1)Replace old Abstract with New Abstract below.
                                                             New Abstract
A system and method for sharing information amongst user display devices, such as cell phones, smart phones, tablet computers, or other devices with an electronically controllable screen or display, in a peer to peer (P2P) network, to display one image or video across the totality of all of the display devices, regardless of where the display devices are positioned or how they are oriented relative to each other, and a system and method for identifying the exact position and orientation of each display device. 


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,210,114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 5/17/22 overcomes the double patenting rejection. However, none of the prior art cited alone or in combination provides the motivation to teach a method for sharing information amongst user display devices in a peer to peer (P2P) network, the method comprising: providing a plurality of user display devices wherein said user display devices are mobile or portable and which are capable of wireless communications; establishing said user display devices as nodes of a wireless P2P network, providing an application on said user display devices, wherein said application is configured to continuously record a rolling window of information from the users display device, further wherein said application gives each user of a respective user display device the ability to select information to be shared amongst the other user display devices in the wireless P2P network; selecting the information to be shared over the wireless P2P network by one of the users using his/her respective user display device; and wherein said selected information is shared over the wireless P2P network as an information transmission using the application, said selected information comprising a multimedia file selected from the group consisting of voice data, media files, image files, audio files, game images, screen images, a virtual world, an augmented reality, a game, a videogame, on-screen content, broadcast programming, a mixed reality other rendered environment, metadata, and combinations thereof as claimed in Claim 1.

                     Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIJAY SHANKAR/Primary Examiner, Art Unit 2622